t c memo united_states tax_court tomi m peterson and marilynn j peterson petitioners v commissioner of internal revenue respondent docket no 4521-07l filed date tomi m peterson and marilynn j peterson pro sese trent d usitalo for respondent memorandum findings_of_fact and opinion swift judge in this collection case under sec_6330 petitioners challenge respondent’s proposed levy relating to petitioners’ outstanding individual federal income taxes for and in the approximate total amount of dollar_figure also pending is respondent’s motion for partial summary_judgment the primary issue for decision is whether respondent abused his discretion in sustaining respondent’s proposed levy unless otherwise indicated all section references are to the internal_revenue_code findings_of_fact the authenticity of many exhibits has been stipulated but no narrative facts have been stipulated petitioners resided in michigan at the time of filing their petition petitioners have experienced a string of difficulties-- losses of jobs home and water in a building they were occupying deaths in their family illnesses and tax problems petitioners’ efforts to represent themselves have been persistent but often counterproductive our jurisdiction and ability to provide relief to petitioners are limited on audit for and respondent made mathematical adjustments to petitioners’ and federal income taxes and respondent assessed the additional income taxes relating thereto without issuing to petitioners a notice_of_deficiency petitioners do not challenge respondent’s mathematical adjustments for and respondent made a number of income adjustments relating to petitioners’ federal_income_tax and on date respondent mailed to petitioners a notice_of_deficiency relating thereto petitioners acknowledge receipt of this notice_of_deficiency petitioners did not file a petition to challenge respondent’s deficiency determination against them for and respondent assessed the deficiency on date respondent mailed to petitioners a final notice_of_intent_to_levy relating to their outstanding and federal income taxes penalties additions to tax and interest on date petitioners appealed respondent’s levy notice and requested a collection hearing with respondent’s appeals_office during the collection appeals_office hearing that was held on date petitioners submitted to respondent an offer-in-compromise oic under which petitioners proposed to pay a total of dollar_figure with the oic petitioners tendered to respondent a dollar_figure check as earnest money and a dollar_figure check for the oic application fee respondent’s appeals officer determined that although petitioners’ monthly cash income was minimal because petitioners owned two parcels of real_property with an estimated value of approximately dollar_figure the reasonable collection potential from petitioners was approximately dollar_figure accordingly respondent’s appeals_office rejected petitioners’ oic at the appeals_office hearing respondent’s appeals officer noted petitioners’ illnesses and agreed to consider a revised oic on the basis of special circumstances and effective tax_administration if petitioners would submit a revised oic with documentation verifying the seriousness of their illnesses eg statements from doctors petitioners did not submit any further information or documentation about their illnesses within the time period specified by respondent also at the appeals_office hearing petitioners suggested their monthly social_security retirement and disability payments as a possible source of tax_payments respondent’s appeals officer discouraged petitioners from basing a revised oic on monthly social_security payments because it appeared that petitioners needed all of their social_security payments just to meet basic living_expenses during the appeals_office hearing although petitioners complained about the penalties additions to tax and interest that had accrued against them for the years and petitioners never raised a specific claim_for_abatement under sec_6404 of penalties additions to tax or interest on date respondent issued to petitioners a notice_of_determination sustaining the proposed levy in spite of the fact that respondent’s proposed levy was sustained because of petitioners’ illnesses and because respondent’s appeals_office determined that immediate levy action against petitioners’ monthly minimal income likely would cause petitioners undue_hardship respondent’s appeals_office determined to suspend any collection action against petitioners for year until date to give petitioners time to submit to respondent a revised oic or to sell their real_property from date until date respondent suspended any levy action against petitioners and placed petitioners’ outstanding and federal income taxes in uncollectible status disagreeing with respondent’s rejection of their oic on date petitioners timely filed their petition in this case the date evidentiary hearing constituted both a hearing on respondent’s motion for partial summary_judgment and a trial of the issues raised on date petitioners filed with the court a motion to reopen the evidentiary record and to open up discovery petitioners’ motion will be denied opinion petitioners do not contest the amount of their and federal income taxes as determined by respondent in collection cases under sec_6330 where the underlying tax adjustments are not in dispute we review respondent’s administrative determinations for an abuse_of_discretion 114_tc_176 respondent’s determination of petitioners’ approximate dollar_figure collection potential has not been meaningfully challenged by petitioners no appraisal of petitioners’ real_property has been offered into evidence no credible_evidence disputes the amount respondent used for the valuation of petitioners’ real_property at trial petitioners stated that if we find an abuse_of_discretion an abatement under sec_6404 of the penalties additions to tax and interest determined by respondent should be granted at their collection appeals_office hearing however petitioners did not affirmatively raise as an issue their entitlement under sec_6404 to abatement of penalties additions to tax and interest and petitioners therefore among other reasons are precluded from seeking sec_6404 abatement relief see 129_tc_107 118_tc_488 in sustaining respondent’s notice_of_levy but in deferring any levy for year respondent’s appeals_office exercised exemplary discretion and restraint unfortunately instead of taking advantage of respondent’s restraint--obtaining documentation of their illnesses and revising their oic-- petitioners filed the instant lawsuit petitioners complain that some of respondent’s oic instructions were not clear and did not correctly explain changes to respondent’s oic program under which in some circumstances amounts due under oics could be paid in installments petitioners assert that with better instructions they would have formally revised their oic we reiterate that even after respondent’s adverse notice_of_determination was issued respondent’s levy was suspended for year to allow petitioners time to submit a revised oic again at trial petitioners were given an opportunity to revise their oic in view of the additional time and opportunities petitioners were given petitioners’ complaints about respondent’s confusing oic informational material are not credible we sustain respondent’s levy notice in view of our holding respondent’s motion for partial summary_judgment is moot and will be denied an appropriate order and decision will be entered
